Citation Nr: 0617630	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 15, 1943 to 
September 27, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003  rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, denying service connection for a bilateral hearing 
loss.  In March 2004, the appellant testified at a hearing 
before a Decision Review Officer (RO hearing), and in October 
2005, the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); copies of these transcripts are associated with the 
record.   


FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran's current bilateral hearing loss is related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a September 2002 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
September 2002 letter informed the veteran of the additional 
information or evidence that was needed to support his claim.  
In addition, an April 2004 letter asked him to notify the RO 
if there was any other evidence or information that he 
thought would support his claim and informed him that it was 
his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that the criteria for service 
connection have not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in 
Dingess/Hartman.  The veteran has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.
 
Service medical records, a June 2004 private doctor's 
statement, VA and non-VA medical records, a VA examination 
report and lay statements have been associated with the 
record.  The appellant has been provided the opportunity to 
present testimony at a March 2004 RO hearing and an October 
2005 Travel Board hearing; transcripts of these hearings are 
of record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

The veteran contends that his hearing loss is due to service.  
In hearing testimony at his RO and Travel Board hearings, the 
veteran stated that his right ear was injured while in basic 
training when a medic injected water into his ears to clean 
them after a training drill.  He also testified that he was 
exposed to loud noise due to artillery fire while in basic 
training.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Sensorineural hearing loss 
is an organic disease of the nervous system.  Therefore, 
service connection is presumed if evidence shows that 
sensorineural hearing loss became manifest to a compensable 
degree (10 percent) within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005). 

In order to prevail on a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Service connection may be 
established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

The veteran's entrance examination reflects normal hearing 
and no ear abnormalities.  Service medical records show that 
the veteran was treated in the Camp Polk VA hospital for 
otitis media in his right ear.  These records reflect that 
the veteran had a marginal perforation in his right eardrum 
and that the veteran reported he sustained a blow to the 
right ear as a child and had recurrent periods of discharge, 
including a period up to one month before it was reported in 
his medical records.  In August 1943, the Certificate of 
Disability for Discharge (CDD) Board recommended that the 
veteran receive a CDD on the basis of his chronic otitis 
media of his right ear.  His CDD, issued on September 13, 
1943, indicated that his right ear disorder began before 
service and was not aggravated by service.  The Board notes 
that in May 1944, the veteran's claim for service connection 
for otitis media in his right ear was denied based on the 
finding that his right ear condition preexisted service and 
had not been aggravated by service.  

Regarding the veteran's claim for bilateral hearing loss, the 
CDD listed the veteran's hearing on separation from service 
as 20/30 in his right ear and 20/20 in his left, indicating a 
hearing loss in his right ear.  The first post-service 
records in the claims file are documents from the Mayflower 
National Life Insurance Company, reflecting care the veteran 
received for ear infections in 1983, forty years after the 
veteran left service.  These records do not indicate 
treatment for a hearing loss.  While the veteran's CDD 
indicated a hearing loss in his right ear when he left 
service, an April 2003 VA audiological examination shows that 
the veteran currently has a bilateral hearing loss, 
moderately severe to severe in his right ear, and severe to 
profound in his left ear.  The VA examiner opined that, based 
on the his history and the configuration of his hearing loss, 
it is not likely that the veteran's hearing loss was incurred 
in the service.  

A June 2004 private doctor's statement reflects a severe 
bilateral sensorineural hearing loss, slightly worse in the 
left ear than in the right ear.  The private examiner 
recounts the veteran's self-reported history, including the 
veteran's contention that he has had a hearing loss since 
service; however, the examiner does not indicate that it is 
his opinion that the veteran's hearing loss was incurred in 
or due to service.  Service connection for the veteran's 
bilateral hearing loss is not warranted.

In terms of the lay statements associated with the record, 
the appellant and his friend, as laypeople, with no apparent 
medical expertise or training, are not competent to comment 
on the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


